MEMORANDUM **
Leonardo Gultom, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the agency’s denial of withholding of removal because Gultom failed to demonstrate that he experienced past persecution and, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies to Christian Indonesians, Gultom did not establish a clear probability of persecution in Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182, 1184-85 (9th Cir.2003). In addition, substantial evidence supports the IJ’s finding that Gul-tom failed to show he could not reasonably relocate. See 8 C.F.R. § 1208.16(b)(3)(i). Lastly, the record does not compel the conclusion that the religious strife in Indonesia amounts to a pattern or practice of persecution against Christian Indonesians. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc).
Gultom does not raise any challenge to the agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues unsupported by argument in the opening brief are deemed waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.